If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     January 21, 2021
               Plaintiff-Appellee,

v                                                                    No. 350250
                                                                     Oakland Circuit Court
JODY RICE-WHITE,                                                     LC No. 2018-268595-FH

               Defendant-Appellant.


Before: LETICA, P.J., and GLEICHER and O’BRIEN, JJ.

PER CURIAM.

        A jury convicted Jody Rice-White of assaulting, resisting, or obstructing a police officer,
a felony under MCL 750.81d(1), and disturbing the peace, a misdemeanor under MCL 750.170.
During the trial, the prosecution presented video footage from several security cameras in the
courthouse where the charged events unfolded. Rice-White contends that additional footage was
not produced; the prosecution contends that this footage does not exist. Rice-White asserts that
she is entitled to a new trial with the presentation of the subject footage into evidence. She also
challenges the sufficiency of the evidence supporting her disturbing-the-peace conviction and the
instructions read to the jury on that charge. We discern no error and affirm.

                                       I. BACKGROUND

        On the morning of September 13, 2018, Jody Rice-White sat in the audience of Oakland
County Probate Judge Daniel A. O’Brien’s courtroom. Her husband, Jeff White, stood at the
podium, discussing his father’s guardianship and estate matters with the judge. Judge O’Brien
opined that Rice-White disturbed the proceedings by gesturing in frustration. The judge threatened
to hold her in contempt and Rice-White left the courtroom.

        Rice-White walked quickly from the courtroom to the nearby Juvenile Court desk. The
desk clerk, Roberta Dunn, testified that Rice-White “was yelling” or speaking in a “[r]aised voice,”
“saying that the judge was threatening her and she needed sheriff deputies called.” Dunn did not
act because Rice-White did not stop at the desk, proceeding instead to the probate court clerk’s
office.



                                                -1-
       When Rice-White reached the probate division she was visibly upset and asked to speak
with the probate administrator to make a complaint about Judge O’Brien. Kelly Pena and Melanie
Delrosario informed Rice-White that the probate administrator was not available. Rice-White
became more upset and began to yell and flail her arms. The clerks could not calm Rice-White
and worried that she might “violate[]” their “personal space.” Accordingly, Pena pressed the silent
alarm. Before deputies arrived, Rice-White left the room and headed toward the public restroom.
The restroom is located by the Juvenile Court desk and Dunn could hear Rice-White crying inside.

        As the deputies walked back to their stations from the probate division, they could hear
Rice-White screaming and crying in the restroom. Deputy Shannon Moore entered the restroom
and attempted to calm her down. Deputy Moore testified that that Rice-White was sitting on the
floor in front of the stalls, holding her face in her hands. Rice-White was crying and upset because,
she claimed, “the fucking judge is trying to arrest me” or the judge was “[f]ucking trying to lock
me up.” After several minutes, Deputy Moore convinced Rice-White to exit the restroom where
they encountered her husband and a few sheriff’s deputies.

        In the hallway, Rice-White again became agitated, “flailing her hands and . . . talking
loud.” Deputies Nicholas Kaczor and Paul Thieme advised Rice-White that she was causing a
disruption. They gave her the option to calm down or leave the courthouse. The deputies also
warned Rice-White that her continued disruptive behavior could lead to a ticket or arrest. Rice-
White argued with the deputies for a few minutes before agreeing to be escorted out of the building.
During this encounter, other people were in the hallway. Deputy Moore testified that these
individuals “were looking.”

         But Rice-White did not quietly make her way out of the building. Dunn heard Rice-White
yelling as she walked down the hall flanked by deputies. Deputies Kaczor, Thieme, and Moore
all testified that Rice-White continued to yell accusations of corruption as they walked. When the
group reached the doorways to courtrooms 1A and 1B, all semblance of order broke down. Deputy
Thieme told Rice-White that he was going to issue a citation or place her under arrest. Rice-White
started to move away and Deputy Thieme attempted to take her arm. Rice-White responded by
falling to the floor along the edge of the hallway. She screamed that the deputies were trying to
rape and beat her. Two deputies lifted Rice-White by her arms and she raised her legs, refusing to
walk. When Rice-White put her legs down, the deputies placed her under arrest and steered her
toward the security office.

       Jeff White described a very different version of events. He asserted that Rice-White agreed
to leave the courthouse and was quietly walking down the hall when Deputy Kaczor
“overzealous[ly]” rushed her and knocked her down.

                                  II. DISTURBING THE PEACE

        Rice-White moved for a directed verdict at the close of the prosecution’s case-in-chief.
The trial court denied the motion. Rice-White now contends that the court erred as the prosecution
failed to present evidence that someone other than a peace officer was disturbed by her conduct.
We review the court’s decision de novo, viewing the evidence “in the light most favorable to the
prosecutor,” to determine if that evidence “could persuade a rational trier of fact that the essential




                                                 -2-
elements of the crime charged were proved beyond a reasonable doubt.” People v Aldrich, 246
Mich App 101, 122; 631 NW2d 67 (2001).

       MCL 750.170 governs disturbing the peace, in relevant part, as follows: “[a]ny person who
shall make or excite any disturbance . . . in any . . . public building . . . or other public meeting
where citizens are peaceably and lawfully assembled, shall be guilty of a misdemeanor.”1 This
Court first defined “disturbance” as used in this statute in People v Weinburg, 6 Mich App 345,
351; 149 NW2d 248 (1967):

          In Black’s Law Dictionary (4th Ed, 1951), p 563, a disturbance is defined as:

          “Any act causing annoyance, disquiet, agitation, or derangement to another, or
          interrupting his peace, or interfering with him in the pursuit of a lawful and
          appropriate occupation or contrary to the usages of a sort of meeting and class of
          persons assembled that interferes with its due progress or irritates the assembly in
          whole or in part.”

          From the above definition it is clear that the statutory prohibition, framed in the
          disjunctive, embraces more than actual or threatened violence. . . . A disturbance,
          which is something less than threats of violence, is an interruption of peace and
          quiet; a violation of public order and decorum; or an interference with or hindrance
          of one in pursuit of his lawful right or occupation.

See also People v Mash, 45 Mich App 459, 462-463; 206 NW2d 767 (1973).

        A jury could determine from the evidence presented that Rice-White had disturbed the
peace. The deputies and court employees testified that Rice-White caused a disruption in a public
courthouse during business hours and interfered with the pursuit of their lawful occupations. Rice-
White’s crying and yelling in the bathroom could be heard by Dunn and visitors near the Juvenile
Court desk. Pena and Delrosario were unable to continue their work during Rice-White’s visit to
their office. Rice-White’s behavior in the seats outside the bathroom led to stares from other
courthouse visitors. Although the prosecution did not present evidence from occupants in
courtrooms 1A and 1B, the jury could reasonably infer that Rice-White’s screams that the deputies


1
    The statute provides in full:
          Any person who shall make or excite any disturbance or contention in any tavern,
          store or grocery, manufacturing establishment or any other business place or in any
          street, lane, alley, highway, public building, grounds or park, or at any election or
          other public meeting where citizens are peaceably and lawfully assembled, shall be
          guilty of a misdemeanor. [Emphasis added.]

In People v Vandenberg, 307 Mich App 57, 67; 859 NW2d 229 (2014), this Court noted that the
statute’s criminalization of exciting a “contention” had long been declared “unconstitutionally
overbroad insofar as it criminalizes the peaceable public expression of ideas, merely because those
ideas may be offensive to others.” The remainder of the statute was saved by excising this
language. Id.


                                                  -3-
were raping and beating her disturbed the peace in the otherwise quiet court building where others
were trying to conduct their business.

         Rice-White contends that the evidence only proved that the deputies, not the public, were
disturbed by her behavior. This is simply not true. As noted, Dunn testified that she heard Rice-
White screaming and crying in the bathroom. There were other people in the lobby at the time.
Pena testified that she tried to calm Rice-White in the probate division “that way it was not
disrupting any other business that was happening,” but was unable to do so. Pena further described
that she would have been unable to assist any other customers given Rice-White’s “state.” The
evidence demonstrated that Rice-White made a disturbance in a public space. She interrupted the
peace and quiet of the courthouse, violated the courthouse’s decorum, and interrupted the work of
at least three clerks. Given this evidence, we need not yet delve into Rice-White’s claim that the
statute requires the disturbance of someone other than the responding officers.

         Rice-White alternatively contends that she was wrongfully arrested for the misdemeanor
of disturbing the peace because she did not cause a disturbance in the presence of the arresting
officer.

         “For an arrest to be lawful, the police officer making the arrest must have probable cause,
either that a felony or misdemeanor was committed by the individual in the officer’s presence, or
that a felony or specified misdemeanor (i.e., a misdemeanor punishable by imprisonment for more
than 92 days) occurred outside the officer’s presence and that the individual in question committed
the offense.” People v Vandenberg, 307 Mich App 57, 63-67; 859 NW2d 229 (2014). Disturbing
the peace is an unspecified misdemeanor punishable by imprisonment for not more than 90 days
or a fine of not more than $500, or both. MCL 750.504. Thus, to be arrested for disturbing the
peace, the arresting officer must have probable cause that the misdemeanor was committed in the
officer’s presence. MCL 764.15(1)(a) and (d); Vandenberg, 307 Mich App at 69. “Probable cause
to arrest exists where the facts and circumstances within an officer’s knowledge and of which he
has reasonably trustworthy information are sufficient in themselves to warrant a man of reasonable
caution to believe that an offense has been or is being committed.” Vandenberg, 307 Mich App
at 69 (quotation marks and citations omitted).

        Contrary to Rice-White’s insistence, she did violate the statute in the presence of the
arresting deputies. Deputy Thieme was nearby while Rice-White yelled profanities and loudly
cried inside the public restroom. Multiple deputies were present while Rice-White continued to
interfere with the business of others as she yelled and argued in the seats outside the bathroom.
And multiple deputies observed as Rice-White threw herself on the floor screaming accusations
that the deputies were raping and beating her. The record evidence suffices to support Rice-
White’s conviction.

                                   III. JURY INSTRUCTIONS

       Rice-White further challenges the instruction given to the jury on the disturbing-the-peace
charge. Specifically, she contends that the court failed to instruct the jury that someone other than
a police officer must have been disturbed by her conduct. Defense counsel unsuccessfully
requested this special instruction. The court instructed the jury:




                                                -4-
              The Defendant is charged in count two with the crime of disturbing the
       peace. To prove this charge, the prosecutor must prove each of the following
       elements, beyond a reasonable doubt. First, that the Defendant made or created a
       disturbance. Second, that the Defendant did so in a public building.

        We review for an abuse of discretion the trial court’s decision. People v Armstrong, 305
Mich App 230, 239; 851 NW2d 856 (2014). In doing so, we consider “the instructions as a whole
to determine whether the issues to be tried were adequately presented to the jury.” Id. The court’s
instructions “must include all elements of the charged crime, and must not exclude from the jury’s
consideration of material issues, defenses, or theories if there is evidence to support them.” Id. at
240 (quotation marks and citations omitted). A trial court’s failure to instruct a jury regarding an
element of an offense constitutes an error subject to automatic reversal. People v Duncan, 462
Mich 47, 52-53; 610 NW2d 551 (2000).

         Nothing in the language of MCL 750.170 suggests that persons other than law enforcement
officers must be affected when a defendant “make[s] or excite[s] any disturbance” in a public
place. Rice-White cites People v O’Keefe, 218 Mich 1; 187 NW 282 (1922), for this proposition;
however, O’Keefe was based on a prior version of the statute criminalizing disturbing the peace.
See id. at 4. And O’Keefe does not actually stand for the proposition that persons other than law
enforcement must be disturbed. Rather, the events in O’Keefe began when the defendant and
another man tried to pick the pocket of a third man standing in a crowd waiting for the streetcar.
A police officer observed the incident and attempted to arrest the defendant. The defendant ran
away, causing the charged disturbance. Id. The Supreme Court stated, “In the language of the
statute, there must be a ‘disturbance or contention.’ It does not appear that any person other than
the officer was ‘disturbed’ or that there was any ‘contention’ until he sought to make the arrest.”
Id. This was not an assessment of the statutory elements; it was commentary that the prosecution
filed the wrong charges against the defendant. The court implied that larceny and resisting arrest
fit the situation.

      Ultimately, the instruction read to the jury covered the elements of the charged offense and
Rice-White is not entitled to relief.

                       IV. FAILURE TO PRODUCE VIDEO EVIDENCE

         At trial, the prosecution presented footage from four separate security cameras in the
courthouse. The first showed the juvenile court desk area. A second showed a different angle of
that desk and a door into a security office. A third showed an area near the door to the probate
division and the elevators. A fourth showed a length of hallway. The footage lacked sound. And
none of the angles showed the probate division desk, the area near the bathroom where deputies
tried to calm Rice-White, or the section of hallway where Rice-White fell to the floor. Rice-White
contends that there exists an additional 10 minutes of footage and that the prosecution violated her
right to due process by withholding it.

       Rice-White filed a request for the “missing” footage under the Freedom of Information
Act. The Oakland County Sheriff’s Department denied the request because “there are no records
responsive to this request.” At the pretrial probable cause hearing, Rice-White renewed her
request. Deputy Thieme testified that he had personally searched for and downloaded the


                                                -5-
applicable footage from the court’s video security system and located all available angles showing
Rice-White’s movements. And at trial, the deputies testified that additional cameras had since
been brought online at the courthouse, but were not yet recording on the day in question.

        Due process demands “that the prosecution disclose evidence in its possession that is
exculpatory and material, regardless of whether defendant requests the evidence.” People v
Jackson, 292 Mich App 583, 590-591; 808 NW2d 541 (2011), citing Brady v Maryland, 373 US
83, 87; 83 S Ct 1194; 10 L Ed 2d 215 (1963). “[T]he suppression by the prosecution of evidence
favorable to an accused upon request violates due process where the evidence is material either to
guilt or punishment, irrespective of the good faith or bad faith of the prosecution.” Brady, 373 US
at 87. “To establish materiality, a defendant must show that there is a reasonable probability that,
had the evidence been disclosed to the defense, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine confidence in the
outcome.” People v Chenault, 495 Mich 142, 150; 845 NW2d 731 (2014) (quotation marks and
citation omitted). However, for a Brady violation to occur, the subject evidence must actually
exist.

        Here, Detective Thieme admitted that there existed minimal additional footage depicting
the detectives moving about the courthouse. That footage was not material as its presentation
could have no impact on the outcome of Rice-White’s trial. Those images would neither prove
nor disprove that Rice-White disturbed the peace. Moreover, there is no evidence that any camera
captured footage inside the probate division office, near the bathroom, or farther down the hallway
near courtrooms 1A and 1B. Absent existing additional material evidence, we cannot conclude
that the prosecution violated Rice-White’s rights.

       We affirm.



                                                             /s/ Anica Letica
                                                             /s/ Elizabeth L. Gleicher
                                                             /s/ Colleen A. O’Brien




                                                -6-